DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-8 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of reinforcing ribs” in lines 5-6.  This limitation renders the claim indefinite because it is unclear if this is the same reinforcing ribs previously recited in line 3, a portion of those reinforcing ribs, or different reinforcing ribs entirely.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 USC 103 as being unpatentable over US Patent Application 2017/0305525 by Xi in view of US Patent Application Number 2020/0339242 by Tsuruta.

Regarding claim 1, Xi discloses a rigid-flexible coupled unmanned aerial vehicle morphing wing (26), comprising shape memory alloy for controlling the wing upward deformation, SMA for controlling the wing downward deformation (paragraph 82 discloses “the wings move upwardly or downwardly with reference to a starting position” and paragraph 117 discloses “active members 88, 90, 92, 94 alternatively may be electromechanically operated, hydraulically operated, pneumatically operated, and/or operated vis a shape memory alloy”), reinforcing ribs (ribs 76, 78), a flexible substrate (elastomeric reinforcing members 185), and an insulating covering (aircraft skin 180), and a plurality of reinforcing ribs are arranged at intervals on the SMA for controlling the wing upward deformation and the SMA for controlling the wing downward deformation (see Figure 9).  
Xi does not disclose the shape memory alloy comprising strips/wires, the SMA for controlling the wing upward deformation and the SMA for controlling the wind downward deformation each are provided with an electric heating element.  However, this limitation is taught by Tsuruta.  Tsuruta discloses a body that is selectively morphable using shape memory materials, and paragraph 46 discloses “the shape memory material member(s) 130 can be shape memory alloy wire(s)” and “the shape memory alloy wire(s) can be heated by the Joule effect by passing electrical current through the wires”.  It would be obvious to a person having ordinary skill in the art to modify Xi using the teachings from Tsuruta to use known types of shape memory alloys for morphing bodies.
Xi does not disclose wherein the SMA for controlling the wing upward deformation and the SMA for controlling the wing downward deformation are arranged alternately.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the shape memory alloys wherever necessary in order to produce the desired morphing shapes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Xi does not disclose the SMA for controlling the wing upward deformation and the SMA for controlling the wing downward deformation are arranged on the flexible substrate, and are wrapped with the insulating covering.  However, Figure 10 shows the active members being arranged on elastomeric reinforcing members 185 and being wrapped with aircraft skin 180, and paragraph 117 discloses “active members 88, 90, 92, 94 alternatively may be electromechanically operated, hydraulically operated, pneumatically operated, and/or operated vis a shape memory alloy”.  It would thus be obvious to a person having ordinary skill in the art to modify Xi to mount the shape memory alloys on reinforcing member 185 and wrapped in aircraft skin 180 if they replace the active members.

Regarding claim 3 (dependent on claim 1), Tsuruta further teaches the SMA being nickel titanium alloy.  Paragraph 48 discloses “an SMA wire can include nickel-titanium”.  

Regarding claim 5 (dependent on claim 1), Xi does not disclose material of the flexible substrate being polyether ether ketone.  However, having disclosed an elastomeric reinforcing members 185, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use known types of elastomeric materials such as polyether ether ketone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 1- are rejected under 35 USC 103 as being unpatentable over US Patent Application 2017/0305525 by Xi in view of US Patent Application Number 2020/0339242 by Tsuruta, in further view of US Patent Number 6,165,406 to Jang.

Regarding claim 7 (dependent on claim 1), Xi as modified by Tsuruta further teaches
Fabricating a rigid and high-strength SMA skeleton (formed by active members 88, 90, 92, 94);
Selecting SMA strips/wires and springs according to a size of the UAV morphing wing model;
Determining a location of the rigid and high-strength SMA skeleton, and setting up the SMA skeleton (see active members 88, 90, 92, 94);
Setting up the high-strength SMA skeleton on the substrate base (see Figure 9).
Xi and Tsuruta do not disclose building a 3D model of a UAV morphing wing skeleton, using a computer aided design software to build the 3D model of the UAV morphing wing skeleton, building a 3D model of a flexible and low-strength polymer shape memory material substrate, using computer-aided design and manufacturing software to build the flexible and low-strength polymer shape memory material filler model and generate an STL file, performing slicing processing on the flexible and low-strength polymer shape memory material filler model, using a computer program to analyze the STL file of the model to generate two-dimensional slices and obtain contour information, making preparation before printing, using additive manufacturing to print flexible and low-strength polymer shape memory material to compete fabrication of the UAV morphing wing, using a 3D  printing nozzle to print the flexible and low-strength polymer shape memory materials on a printing substrate according to a printing path, to form a substrate base, printing the flexible and low-strength polymer shape memory materials layer by layer based on the 3D substrate model, to form the UAV morphing wing after cooling and solidification.  However, these limitations are taught by Jang.  Jang discloses a 3D printing process for aircraft (column 1, lines 41-44 disclose “SFF technologies have been used to produce prototypes of injection-molded parts and metal castings that go into everything from mobiles phones, computers, and copy machines to car instrument panels, aircraft subassemblies”), and the steps in Jang teach building a 3D model of a UAV morphing wing skeleton, using a computer aided design software to build the 3D model of the UAV morphing wing skeleton, building a 3D model of a flexible and low-strength polymer shape memory material substrate, using computer-aided design and manufacturing software to build the flexible and low-strength polymer shape memory material filler model (steps 132 and 134 comprising using CAD to create a 3D geometry of the desired objects) and generate an STL file (step 138 generates a .STL file), performing slicing processing on the flexible and low-strength polymer shape memory material filler model, using a computer program to analyze the STL file of the model to generate two-dimensional slices (step 140 utilizes slicing software) and obtain contour information (column 18, lines 17-18 disclose “When the object is either directly sliced, or tessellated to become a .STL file and then transformed into a contour file”), making preparation before printing, using additive manufacturing to print flexible and low-strength polymer shape memory material to complete fabrication of the UAV morphing wing, using a 3D  printing nozzle to print the flexible and low-strength polymer shape memory materials on a printing substrate according to a printing path, to form a substrate base, printing the flexible and low-strength polymer shape memory materials layer by layer based on the 3D substrate model, to form the UAV morphing wing after cooling and solidification (column 18, lines 61-67 discloses machine controller 150 selectively actuating the nozzles to print the desired shapes).  It would be obvious to a person having ordinary skill in the art to modify Xi and Tsuruta using the teachings from Jang in order to use a known ways to manufacture parts such as aircraft subassemblies.  

Allowable Subject Matter
Claims 2, 4, 6, and 8 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art teaches a rigid-flexible coupled UAV morphing wing comprising SMA strips/wires for controlling wing upward and downward deformation, reinforcing ribs, a flexible substrate, and an insulating covering, as discussed in the rejection of claim 1 above, as well as upward and downward deformation of the wingtips (see Figure 9 of Xi) and backward and forward deformation of the wing (see sweeping movement 18 in Figure 1), the prior art fails to teach nor suggest the further the SMA springs for controlling the backward and forward deformation of the wing being connected between two reinforcing ribs located at the wing root or the SMA strips/wires, the flexible substrate, SMA polymer composite strips, SMA springs each being provided with an electric heating element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642